            Case 2:16-cr-00084-cr Document 281 Filed 01/09/19 Page 1 of 2

                                                                                  U.S. OJSlRICl COURT
                                                                                 OtSTRICT Of-VERMONT
                                                                                         FILED
                              UNITED STATES DISTRICT COURT
                                        FOR THE                                  2019 JAN-9 AH If: 51.
                                  DISTRICT OF VERMONT
                                                                                        CLERK
                                                                                 BY      ~/
                                                                                      OEPU CLERK
UNITED STATES OF AMERICA,                              )
     Plaintiff,                                        )
                                                       )
       V.                                              )       Docket No. 2: 16-cr-84-1
                                                       )
ALISON GU, a/k/a "Alison Ling," "Ally Koo",            )
"Ai J. Chen," "Ai Jen Chen," "Ai Chen,"                )
"Jing Shao," "Yijing Gu," "Yijing Lin,"                )
"Alison Yi Gu,"                                        )
        Defendant.                                     )

                               FINAL ORDER OF FORFEITURE

       WHEREAS, in the forfeiture notice of the Superseding Indictment, the United States

sought forfeiture of a money judgment of the Defendant pursuant to 18 U.S.C. § 982(a)(2) upon

conviction of an offense in violation of 18 U.S.C. § 1344(1), as property constituting, or derived

from, proceeds obtained directly or indirectly, as a result of said violation;

        AND WHEREAS, On November 7, 2017, a jury returned a verdict of guilty as to

Defendant Gu with respect to all counts, including the bank fraud charged in Count One of the

Superseding Indictment. Prior to the verdict Defendant Gu executed a Waiver of Right to Jury

Trial as to the Forfeiture Issue;

        AND WHEREAS, On December 27, 2018 at the sentencing hearing of the Defendant, the

Court awarded the Government a forfeiture money judgment in the amount of $109,104.00, due

immediately;

        AND WHEREAS, the United States has filed a Motion for a Final Order of Forfeiture for

the personal money judgment in the amount of $109,104.00 against the Defendant;

        AND WHEREAS, Rule 32.2(c)( 1) provides that "no ancillary proceeding is required to the
          Case 2:16-cr-00084-cr Document 281 Filed 01/09/19 Page 2 of 2




extent that the forfeiture consists of a money judgment."

       NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED and DECREED that

Defendant Gu shall forfeit to the United States the sum of $109,104.00 pursuant to 18 U.S.C.

§§ 1344 and 982(a)(2).

       IT IS FURTHER ORDERED that the U.S. District Court shall retain jurisdiction in the

case for the purpose of enforcing this Order; and

       IT IS FURTHER ORDERED that the United States may, at any time, move pursuant to

Rule 32.2(e) to amend this Final Order of Forfeiture to substitute property having a value not to

exceed $109,104.00 to satisfy the money judgment in whole or in part.   '11,,.t., t ~ 1   h1-<<,J..,;' 1
  w,fl ~ wk.A, f./"" r-4,,;..,·'/./4.- IS            a.r'f~ · ut_
                                                      '     ,,r/vi,
       Dated at Burlington, in the District of Vermont, this_/_ day of January, 2019.



                                           ~----=---=------
                                             CHRISTINA REISS
                                             United States District Judge




                                                2
